EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on October 15, 2008,
but effective as of October 16, 2008 (“the Commencement Date”) by and between
Synthesis Energy Systems, Inc., a Delaware corporation (the “Corporation”), and
Kevin Kelly, (the “Executive”) under the terms and conditions set forth in this
Agreement.  




RECITALS:

WHEREAS, the Corporation desires to employ the Executive in the capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Corporation in such capacity for the period and on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:

1.

Employment Period.  The Corporation hereby agrees to employ the Executive as its
Controller, and the Executive, in such capacities, agrees to provide services to
the Corporation for the period begin­ning on the Commencement Date and ending on
the second anniversary of the Commencement Date (the “Employment Period”). The
Employment Period will automatically renew for two additional one-year periods,
unless not renewed by the Corporation or Executive. Such intent for non-renewal
shall be communicated to the other party at least 60 days before the end of the
Employment Period.  

2.

Performance of Duties.  The Executive agrees that during the Employment Period,
while he is employed by the Corporation, he shall devote his full time, energies
and talents exclusively to serving in the capacity of the Corporate Controller,
and in the best interests of the Corporation, and to perform the duties assigned
to him by either the Chief Executive Officer or the Chief Financial Officer of
the Corporation.  The Executive shall not, without prior written consent from
the Company’s Chief Executive Officer (the “CEO”), which consent shall not be
unreasonably withheld:

(a)

serve as or be a consultant to or employee, officer, agent or director of any
corporation, partnership or other entity other than (A) the Corporation or (B)
civic, charitable, or other public service organizations; or

(b)

have more than a five percent (5%) ownership interest in any enterprise other
than the Corporation if such ownership interest would have a material adverse
effect upon the ability of the Executive to perform his duties hereunder as
determined in the sole discretion of the CEO; provided, however, the Executive
shall (i) disclose to the Board of Directors of the Corporation (the “Board”)
any 5% ownership interest in any enterprise, (ii) disclose any financial
relationship or ownership (regardless of such percentage), with any supplier,
customer or partner of the Corporation or any of its subsidiaries, and (iii) not
cause a conflict of interest between the Corporation or any of








.

 

 







--------------------------------------------------------------------------------

its subsidiaries on the one hand and any supplier, customer or partner of the
Corporation or any of its subsidiaries on the other hand.

3.

Compensation.  Subject to the terms and conditions of this Employment Agreement,
during the Employment Period, while he is employed by the Corporation, the
Executive shall be compensated by the Corporation for his services as follows:

(a)

Beginning on the Commencement Date, the Executive shall be entitled to an
initial base salary of $16,000.00 per month (the “Base Salary”), payable semi
monthly during the Employment Period (except that the salary to be paid during
the first and last month of the Employment Period shall be on a pro rata basis
determined by a fraction the numerator of which is the number of business days
the Executive worked during such month and the denominator of which is the
number of business days in such month) and subject to normal tax withholding.  

(b)

For each fiscal year of the Corporation (the “Performance Bonus Period”), in
addition to receiving the Base Salary, the Executive shall be entitled to a
performance bonus (the “Performance Bonus”) if the Executive has met certain
performance criteria which shall be set by the CEO in accordance with this
Paragraph 3(b).  The CEO shall retain the discretion to determine the amount of
the Performance Bonus; provided, however, the target Performance Bonus for the
Executive shall be fifty percent (50%) of the Executive’s yearly Base Salary for
meeting established criteria, but otherwise shall be at the discretion of the
CEO.  The Corporation shall set the performance criteria as soon as practicable
for such Performance Bonus Period (but in no event later than 30 days before the
commencement of the Performance Bonus Period) and the Executive shall have the
opportunity to meet with and discuss such criteria prior to the finalization of
such criteria.  Upon completion of the performance criteria for the applicable
Performance Bonus Period, such criteria shall be communicated to the Executive
in writing.  If the Executive meets the performance criteria set out, the
Corporation shall pay the Executive the earned bonus in connection with the
payment of performance bonuses for other members of the Corporation’s
management.

(c)

The Executive shall be entitled during the Employment Period, upon satisfaction
of all eligibility requirements, if any, to participate in all health, dental,
disability, life insurance and other benefit programs now or hereafter
established by the Corporation which cover substantially all other of the
Corporation’s employees located in the United States and shall receive such
other benefits as may be approved from time to time by the Corporation.

(d)

The Executive shall be entitled to an annual paid vacation equal to three (3)
weeks per year (as prorated for partial years), which vacation may be taken at
such times as the Executive elects with due regard to the needs of the
Corporation.

(e)

The Executive shall be reimbursed by the Corporation for all reasonable
business, promotional, travel and entertainment expenses incurred or paid by the
Executive during the Employment Period in the performance of his services under
this Agreement: (i) provided that such expenses constitute business deductions
from








 

2

 







--------------------------------------------------------------------------------

taxable income for the Corporation and are excludable from taxable income to the
Executive under the governing laws and regulations of the Internal Revenue Code
of 1986, as amended (the “Code”); (ii) to the extent that such expenses do not
exceed the amounts allocable for such expenses in budgets that are approved from
time to time by the Corporation and are not in violation of the Corporation’s
expense reimbursement policies; and (iii) provided that the Executive provides
the Corporation with the corresponding expense reports in a timely manner
consistent with the Corporation’s policies.  Notwithstanding the foregoing, in
the event of extraordinary or unusual expenses, the Executive shall first obtain
the CEO’s prior written approval prior to incurring such expenses.  In order
that the Corporation reimburse the Executive for such allowable expenses, the
Executive shall furnish to the Corporation, in a timely fashion, the appropriate
documentation required by the Code in connection with such expenses and shall
furnish such other documentation and accounting as the Corporation may from time
to time reasonably request.

(f)

The Executive shall be entitled to participate in the Corporation’s Amended and
Restated 2005 Incentive Plan, as amended (the “Plan”), pursuant to the terms and
conditions set forth therein and the sole discretion of the Board.  In
connection with the execution hereof, the Executive shall be granted options
under the Plan to purchase 75,000 shares of the Corporation’s capital stock at
an exercise price per share established as per the Plan as of the Commencement
Date which options shall vest 25% of the shares on each of the first four
anniversary dates after the Commencement Date, beginning on the first
anniversary thereof.  In addition, the Executive shall be granted additional
options to purchase 25,000 shares based on performance targets to be mutually
agreed upon between the CEO and the Executive.  All options granted under this
Paragraph shall be subject to a Stock Option Agreement to be entered into by and
between the Corporation and the Executive.  

4.

Restrictive Covenants.  The Executive acknowledges and agrees that: (i) the
Executive has a major responsibility for the operation, development and growth
of the Corporation’s business; (ii) the Executive’s work for the Corporation has
brought his and will continue to bring his into close contact with confidential
information of the Corporation and its customers; and (iii) the agreements and
covenants contained in this paragraph 4 are essential to protect the business
interests of the Corporation and that the Corporation will not enter into the
Employment Agreement but for such agreements and covenants.  Accordingly, the
Executive covenants and agrees to the following:

(a)

Confidential Information.  Except as may be required by the lawful order of a
court or agency of competent jurisdiction, the Executive agrees to keep secret
and confidential, both during the Employment Period and for five (5) years after
the Executive’s employment with the Corporation terminates, all non-public
information concerning the Corporation and its affili­ates that was acquired by,
or disclosed to, the Executive during the course of his employment by the
Corporation or any of its affiliates, including information relating to
intellectual property, customers (including, without limitation, credit history,
repayment history, financial inform­a­tion and financial statements), costs, and
operations, financial data and plans, whether past, current or planned and not
to dis­close the same, either directly or indirectly, to any other person,








 

3

 







--------------------------------------------------------------------------------

firm or business entity, or to use it in any way; provided, how­ever, that the
provisions of this paragraph 4(a) shall not apply to information that: (a) was,
is now, or becomes generally available to the public (but not as a result of a
breach of any duty of confidentiality by which the Executive is bound); (b) was
disclosed to the Executive by a third party not subject to any duty of
confidentiality to the Corporation prior to its disclosure to the Executive; or
(c) is disclosed by the Executive in the ordinary course of the Corporation’s
business as a proper part of his employment in connection with communications
with customers, vendors and other proper parties, provided that it is for a
proper purpose solely for the benefit of the Corporation.  

(b)

Non-Competition. The Executive agrees that for the period commencing on the
Commencement Date and ending on (x) the twelve (12) month anniversary of
Executive’s termination if the Executive is terminated for cause or voluntarily
resigns, or (y) on the first (1st) anniversary of the date of Executive’s
termination if the Executive is terminated without cause or this Agreement is
not renewed  pursuant to paragraph 1 hereof (the “Non-Competition Period”), the
Executive shall not directly or indirectly, alone or as a partner, officer,
director, employee, consultant, agent, independent contractor, member or
stockholder of any person or entity (“Person”), engage in any business activity
in the People’s Republic of China, the Republic of India, the United States of
America or any other country in which the Corporation or any of its subsidiaries
is then doing business, which is directly or indirectly in competition with the
Business of the Corporation or which is directly or indirectly detrimental to
the Business or business plans of the Corporation or its affiliates; provided,
however, that the record or beneficial ownership by the Executive of five
percent (5%) or less of the outstanding publicly traded capital stock of any
company for investment purposes shall not be deemed to be in violation of this
Paragraph 4(b) so long as the Executive is not an officer, director, employee or
consultant of such Person.  The “Business” of the Corporation shall mean the
actual or intended business of the Corporation during the Employment Period and
as of the date the Executive leaves the employment of the Corporation,
including, but not limited to, coal gasification and syngas production.  [As of
the date hereof, the Business of the Corporation is to provide distributed
power, utility services and coal gasification plant development, operations and
maintenance based on coal gasification technology.  The restrictions set forth
in this Paragraph 4(b) are not applicable to large scale public utilities that
may have gasification operations, provided that these utilities do not utilize
U-Gas or other low-Btu coal gasification technologies or the downstream products
derived from these technologies.]  The Executive further agrees that during the
Non-Competition Period, he shall not in any capacity, either separately or in
association with others: (i) employ or solicit for employment or endeavor in any
way to entice away from employment with the Corporation or its affiliates any
employee of the Corporation or its affiliates; (ii) solicit, induce or influence
any supplier, customer, agent, consultant or other person or entity that has a
business relationship with the Corporation to discontinue, reduce or modify such
relationship with the Corporation; nor (iii) solicit any of the Corporation’s
identified potential acquisition candidates.

(c)

Non-Disparagement.  During the Employment Period and following any termination
of employment with the Company for any reason, (a) Executive agrees not to,
directly or indirectly, disparage either orally or in writing, the








 

4

 







--------------------------------------------------------------------------------

Company and any of its subsidiaries or joint ventures (the “Company Group”), any
of the Company Group’s business, products, services or practices, or any of the
Company Group’s directors, officers, agents, representatives, stockholders,
partners, members, employees, or affiliates and (b) the Company agrees not to,
directly or indirectly, disparage, either orally or in writing, the Executive.

(d)

Assignment of Inventions.  

(i)

During and after Executive’s employment with the Corporation, Executive will
promptly disclose, assign and transfer to the Corporation any right, title or
interest in any inventions, designs, discoveries, works of authorship,
creations, ideas, developments, improvements or software (collectively,
“Inventions”), that Executive may have or acquire, in whole or in part, as a
result of Executive’s employment by the Corporation.  This obligation applies to
any Inventions that relate to the Business, whether or not the Inventions are
created, originated, developed or conceived of by Executive solely or jointly
with others, or during business hours or on personal time, and whether or not
the Inventions are protected or protectable under applicable patent, trademark,
service mark, copyright or trade secret laws.  Executive will transfer such
Inventions free of all encumbrances and restrictions, and promptly take any
action, including executing and delivering any documentation, deemed necessary
by the Corporation to effectuate the transfer or prosecution of ownership rights
in the United States and any other country as the Corporation may request.  

(ii)

Notwithstanding anything else in this Agreement, Executive understands that this
Paragraph 4(c) shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Corporation was used and which was
developed entirely on Executive’s own time, unless the invention (i) relates to
the business of the Corporation or to the Corporation’s actual or demonstrably
anticipated research or development or (ii) results from any work Executive
performs or has performed for the Corporation.

(iii)

Executive acknowledges that any computer programs, documentation, works of
authorship or other copyrightable works that Executive creates in whole or in
part during Executive’s employment with the Corporation shall: (X) be considered
“works made for hire” under Section 101 of the U.S. Copyright Act, 17 U.S.C. §
101; (Y) be considered confidential information under Paragraph 4(a); and (Z) be
covered by Paragraph 4(a) above.

(e)

Remedies.  If the Executive breaches, or threatens to commit a breach of any of
the provisions contained in Paragraphs 4(a),  4(b), 4(c) or 4(d) (the
“Restrictive Covenants”), the Executive acknowledges and agrees that the
Corporation shall have no adequate remedy at law and shall therefore be entitled
to enforce each such provision by temporary or permanent injunction or mandatory
relief obtained in any court of competent jurisdiction without the necessity of
proving damages, posting any bond or other security, and without prejudice to
any other rights and remedies that may be available at law or in equity.








 

5

 







--------------------------------------------------------------------------------

(f)

Severability.  If any of the Restrictive Covenants, or any part thereof, are
held to be invalid or unenforceable, the same shall not affect the remainder of
the covenant or covenants, which shall be given full effect, without regard to
the invalid or unenforceable portions.  Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

5.

Termination and Compensation Due Upon Termination.  The Executive’s right to
compensation for periods after the date the Executive’s employment with the
Corporation terminates shall be determined in accordance with the following:

(a)

Termination Without Cause or Non-Renewal.  The Executive may be terminated
without “cause” (as defined in Paragraph 5(c)) by the CEO or this Agreement may
not be renewed by either party pursuant to paragraph 1 above.  In either event,
the Corporation shall pay the Executive any compensation and benefits the
Corporation owes to the Executive through the effective date of termination.
 The Executive shall also be entitled to retain all stock options that have
vested as of such date and any other vested benefits.  Additionally, in the case
of a termination without cause, and conditioned upon the Executive’s voluntary
execution of a written release (to be drafted and provided by the Corporation)
of any and all claims, including without limitation any claims for lost wages or
benefits, stock options, compensatory damages, punitive damages, attorneys’
fees, equitable relief, or any other form of damages or relief the Executive may
assert against the Corporation, the Executive shall be entitled to receive all
payment of his Base Salary (as of the date of termination date) in accordance
with the provisions of Paragraph 3(a) for the remainder of the Employment
Period; provided, however, that any such payments shall not be for less than
twelve (12) months; and any unvested stock options described in paragraph 3(f)
shall automatically vest as of the date of such termination.

(b)

Voluntary Resignation.  The Executive may terminate his employment with the
Corporation for any reason (or no reason at all) at any time by giving the
Corporation thirty (30) days prior written notice of voluntary resignation;
provided, however, that the Corporation may decide that the Executive’s
voluntary resignation be effective (i) immediately upon notice of such
resignation, or (ii) or such period that is less than the 30-day period set
forth in the Executive’s notice of resignation.  The Corporation shall have no
obligation to make payments to the Executive in accordance with the provisions
of Paragraph 3 for periods after the date on which the Executive’s employment
with the Corporation terminates due to the Executive’s voluntary resignation.
 However, for purposes of this paragraph 5, the Executive’s termination of
employment with the Corporation shall not be construed as a voluntary
resignation and shall be construed as “good reason” if the Executive resigns
following the occurrence of one of the following events:

          (i) the relocation of the Executive’s office outside of the greater
Houston, Texas metropolitan area; or








 

6

 







--------------------------------------------------------------------------------

          (ii) a material breach of any of the provisions of paragraph 3.




If the Executive terminates his employment with the Corporation for “good
reason”, then the Executive shall be entitled to receive:




          (x) all payment of his Base Salary (as of the date of termination
date) in accordance with the provisions of paragraph 3(a) for the remainder of
the Employment Period; provided, however, that any such payments shall not be
for less than twelve (12) months; and

          (y) any unvested stock options described in paragraph 3(f) shall
automatically vest as of the date of such termination.

 

(c)

Termination for Cause.  The Executive may be terminated for cause.  The
Corporation shall have no obligation to make payments to the Executive in
accordance with the provisions of Paragraph 3 or otherwise for periods after the
Executive’s employment with the Corporation is terminated on account of the
Executive’s discharge for cause.  For purposes of this Agreement, the Executive
shall be considered terminated for “cause” if he is discharged by the
Corporation on account of the occurrence of one or more of the following events:

(iv)

the Executive’s engaging in activities which would constitute a breach of the
Corporation’s code of ethics or any other applicable policies, rules or
regulations of the Corporation, including, but not limited to, with respect to
use of drugs or alcohol, trading in the Corporation’s common stock or
reimbursement of business expenses;

(v)

the Executive discloses confidential information in violation of paragraph 4(a)
and such disclosure has a material adverse effect on the Corporation, or engages
in competition in violation of paragraph 4(b);

(vi)

the Corporation is directed by regulatory or governmental authorities to
terminate the employment of the Executive or the Executive engages in activities
that cause actions to be taken by regulatory or governmental authorities that
have a material adverse effect on the Corporation;

(vii)

the Executive is indicted of a felony crime (other than a felony resulting from
a minor traffic violation);

(viii)

the Executive flagrantly disregards his duties under this Agreement after (A)
written notice has been given to the Executive by the Board that it views the
Executive to be flagrantly disregarding his duties under this Agreement and (B)
the Executive has been given a period of  ten (10) days after such notice to
cure such misconduct;  

(ix)

any event of egregious misconduct involving serious moral turpitude to the
extent that, in the reasonable judgment of the Board, the








 

7

 







--------------------------------------------------------------------------------

Executive’s credibility and reputation no longer conform to the standard of the
Corporation’s executives; or

(x)

the Executive commits an act of fraud against the Corporation.

(b)

Disability.  The Corporation may terminate Executive’s employment in the event
that Executives becomes disabled so as to be unable to perform (with or without
reasonable accommodation) Executive’s material job duties under this Agreement
and remains so disabled for an aggregate period of six (6) months.  In the event
that Executive is terminated due to disability, the Corporation shall pay the
Executive any compensation and benefits the Corporation owes to the Executive
through the effective date of termination, but the Corporation shall have no
obligation to make payments to the Executive in accordance with the provisions
of Paragraph 3 for periods after the date the Executive’s employment with the
Corporation terminates on account of disability, except payments due and owing
through the effective date of termination including a pro-rata portion of the
Performance Bonus described in paragragh 3(b).    The Executive, however, shall
be entitled to retain all shares of stock that have vested as of such date.  

(c)

Death.  In the event of Executive’s death, the Corporation shall pay to
Executive’s estate any compensation and benefits the Corporation owes to the
Executive through the date of Executive’s death, but the Corporation shall have
no obligation to make payments to the Executive in accordance with the
provisions of Paragraph 3 for periods after the date of the Executive’s death.
The Executive’s estate, however, shall be entitled to retain all shares of stock
that have vested as of such date.  

6.

Stock Options.  In the event of the termination of this Agreement (regardless of
reason), and notwithstanding anything to the contrary contained herein, the
Executive must exercise all vested stock options issued to the Executive
pursuant to this Agreement within six (6) months after the effective termination
date of this Agreement.

 

7.

Change in Control. A “Change in Control” shall be deemed to have occurred if in
the context of a single event or series of related events, more than 50% of the
voting power of the Corporation’s outstanding securities shall be acquired by
any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) other than the shareholders of the Corporation
as of October _, 2008. If a Change in Control and any Change in Control
Qualifying Event (as defined below) shall occur, the Executive shall be
permitted to terminate his employment within sixty (60) days of such Change in
Control Qualifying Event (to the extent that such Change in Control Qualifying
Event is not the termination of this Agreement by the Corporation as provided
below). For purposes hereof, a “Change in Control Qualifying Event” shall
include the occurrence of any of the following within one hundred eighty (180)
days following the occurrence of the Change in Control: (i) a termination of
this Agreement by the Corporation other than for Cause, (ii) a significant
diminution, without mutual agreement of the parties, in the nature and scope of
the Executive’s authority, power, functions or duties, (iii) the Corporation
assigns to the Executive, without mutual








 

8

 







--------------------------------------------------------------------------------

agreement of the parties, substantial additional duties or responsibilities
which are inconsistent with the duties of the Executive under this Agreement, or
(iv) the Corporation’s requirement, without the Executive’s prior written
consent, that the Executive perform the duties required of his under this
Agreement at a home office location other than the greater Houston, Texas
metropolitan area. Upon the occurrence of a Change of Control or a Change of
Control Qualifying Event, all unvested stock options held by the Executive shall
automatically vest on the effective date of the Change of Control, regardless of
whether the Executive terminates his employment with the Corporation.







8.

Successors and Assignment.  This Agreement shall be binding on, and inure to the
benefit of the Corporation and its successors and assigns and any person
acquiring, whether by merger, consolidation, pur­chase of all or substantially
all of the Corporation’s assets and business, or otherwise without further
action by the Executive; provided however, that Executive hereby agrees to
execute an acknowledgement of assignment if requested to do so by the successor,
assign or acquiring person.  The Corporation may assign this agreement to any of
its direct and indirect subsidiaries.

9.

Nonalienation.  The interests of the Executive under this Agreement are not
subject to the claims of his creditors, other than the Corporation, and may not
otherwise be voluntarily or invol­un­tarily assigned, alienated or encumbered
except to the Executive’s estate upon his death.

10.

Waiver of Breach.  The waiver by either the Corporation or the Executive of a
breach of any provision of this Agreement shall not operate as, or be deemed a
waiver of, any subsequent breach by either the Corporation or the Executive.

11.

Notice.  Any notice to be given hereunder by a party hereto shall be in writing
and shall be deemed to have been given when received or, when deposited in the
U.S. mail, certified or registered mail, postage prepaid:

(a)

to the Executive addressed as follows:

Kevin Kelly







(b)

to the Corporation addressed as follows:

Synthesis Energy Holdings, Inc.

Three Riverway, Suite 300

Houston, Texas 77056

Attn:  David Eichinger

Tel:   (713) 579 - 0599











 

9

 







--------------------------------------------------------------------------------

12

Amendment.  This Agreement may be amended or canceled by mutual agreement of the
parties in writing without the consent of any other person and no person, other
than the parties hereto (and the Executive’s estate upon his death), shall have
any rights under or interest in this Agreement or the subject matter hereof.
 The parties hereby agree that no oral conversations shall be deemed to be a
modification of this Agreement and neither party shall assert the same.

13.

Applicable Law; Jurisdiction.  The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Delaware.  Harris
County district courts shall have jurisdiction with regard to all matters
relating to the interpretation and enforcement of this Agreement.

14.

WAIVER OF JURY TRIAL AND COSTS.  THE EXECUTIVE AND THE CORPORATION EXPRESSLY
WAIVE ANY RIGHT EITHER MAY HAVE TO A JURY TRIAL CONCERNING ANY CIVIL ACTION THAT
MAY ARISE FROM THIS AGREEMENT, OR THE RELATIONSHIP OF THE PARTIES HERETO AND THE
PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES
AND COSTS INCURRED TO ENFORCE ANY OF ITS RIGHTS HEREUNDER; PROVIDED, HOWEVER,
THAT A PARTY SHALL NOT BE DEEMED A PREVAILING PARTY IN THE EVENT A TEMPORARY
RESTRAINING ORDER OR A TEMPORARY INJUNCTION IS ISSUED IN FAVOR OF SUCH PARTY.

15.

Termination.  All of the provisions of this Agreement shall terminate after the
expiration of the Employment Period, except that Paragraphs 4(a) and 4(c) shall
survive for five (5) years after the expiration of this Agreement and Paragraph
4(b) shall terminate upon the expiration of the Non-Competition Period.

16.

Publicity.  Except as required by law, until the Commencement Date, neither the
Corporation nor the Executive shall issue any press release or make any public
statement regarding this Agreement.   




*          *          *








 

10

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Employment Agreement as of the day and year first above written.










/s/ Kevin Kelly

Kevin Kelly







SYNTHESIS ENERGY SYSTEMS, INC.







/s/ David Eichinger

David Eichinger

Chief Financial Officer














 

11

 





